Citation Nr: 0939893	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  07-24 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 

INTRODUCTION

The Veteran had active military service from October 1995 to 
January 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California. 

The Veteran testified before a decision review officer (DRO) 
at a hearing in March 2008 and before the undersigned Acting 
Veterans Law Judge at a hearing in September 2009.  
Transcripts of the hearings are of record.


FINDING OF FACT

The Veteran has PTSD that is as likely as not related to her 
military service.


CONCLUSION OF LAW

The Veteran has PTSD that is the result of disease or injury 
incurred during active military service.  38 U.S.C.A. § 1110, 
5107; 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125(a) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In light of 
the grant of the benefit sought on appeal, no further 
discussion of the VCAA and implementing regulations is 
necessary.

The Veteran contends that she has PTSD as a result of 
witnessing the sexual assault of her roommate while in 
service, being physically assaulted by a drill sergeant, and 
being threatened by other sergeants while stationed at Fort 
Leonard Wood.  The Veteran reports that she and her roommate 
reported the sexual assault, but that no one believed them.  
She also contends that she was treated for her injuries from 
the physical assault, although she reported that she fell, 
and that those records are missing.  The Veteran contends 
that the stressors caused her to leave service.  She reports 
that she went home on leave in April 1996 and did not return 
to service because she was afraid.  The Veteran does not 
contend that her stressors are combat related.

The Veteran's service treatment records (STRs) reveal that in 
April 1996, the day after she returned home on leave, she 
sought a referral for psychiatric counseling.  The record 
indicates that she had work stress.  Her personnel records 
show that she was absent without leave (AWOL) from May 1996 
to November 1996.  She was discharged from service in lieu of 
facing a court martial for being AWOL.  Her personnel records 
show no disciplinary actions prior to going AWOL.

Post-service medical records from a Vet Center beginning in 
March 2005 indicate that the Veteran has been diagnosed with 
PTSD as a result of the military stressors identified above.  

A lay statement from the Veteran's husband dated in October 
2006 shows that the Veteran's personality changed after her 
service.

The Veteran credibly testified at both of her hearings about 
the in-service stressors reported above, changes in her 
personality after service, and her explanation that she went 
AWOL due to fear.  She specifically identified the date that 
she returned home in April 1996 at her hearing before the 
DRO; as noted above, review of her STRs reveal that the date 
she sought psychiatric counseling is the date after she 
returned home.  At her hearing in September 2009, she 
testified that she planned to spend her career in the 
military by becoming a lawyer and joining the Judge Advocate 
General's Corps (JAG).

Additionally, the Veteran has submitted newspaper articles 
relating to sexual abuse at Fort Leonard Wood and other army 
bases.

Entitlement to service connection for PTSD requires medical 
evidence diagnosing PTSD in accordance with the DSM-IV, a 
link, established by medical evidence, between current 
symptoms and an in-service stressor, and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. §§ 3.304(f); 4.125(a).  Where the claimed stressor is 
not related to combat, the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor.  Instead, the record must contain evidence 
that corroborates the veteran's account as to the occurrence 
of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d), (f) (2009); Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

If a PTSD claim is based on claimed in-service personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and roommates, fellow service 
members, or clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that may 
be found in these sources.  Examples of behavior changes that 
may constitute credible evidence of the stressor include, but 
are not limited to: a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  VA will not deny a PTSD 
claim that is based on in-service personal assault without 
first advising the claimant that evidence from sources other 
than the veteran's service records or evidence of behavior 
changes may constitute credible supporting evidence of the 
stressor and allowing him or her the opportunity to furnish 
this type of evidence or advise VA of potential sources of 
such evidence.  VA may submit any evidence that it receives 
to an appropriate medical or mental health professional for 
an opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(3) (2009).

In Patton v. West, 12 Vet. App. 272 (1999), the United States 
Court of Appeals for Veterans Claims (the Court) held that 
special consideration must be given to claims for PTSD based 
on personal assault.  In particular, the Court held that the 
provisions in M21-1R, Part IV, Subpart ii, Section D, Chapter 
17, which address PTSD claims based on personal assault, are 
substantive rules that are the equivalent of VA regulations 
and must be considered.  See also YR v. West, 11 Vet. App. 
393, 398-99 (1998).  (The Board notes that the aforementioned 
are the current provisions related to PTSD claims based on 
personal assault).

M21-1R, Part IV, Subpart ii, Section D, Chapter 17 states 
that, in cases of sexual assault, development of alternate 
sources for information is critical.  There is provided an 
extensive list of alternative sources competent to provide 
credible evidence that may support the conclusion that the 
event occurred, to include medical records, military or 
civilian police reports, reports from crisis intervention 
centers, testimonial statements from confidants, and copies 
of personal diaries or journals.  Id.  Also of particular 
pertinence are the provision of 38 C.F.R. § 3.304(f)(3) which 
state that behavior changes that occurred at the time of the 
incident may indicate the occurrence of an in-service 
stressor.  The Court in Patton stated that such changes in 
behavior should be examined and clinically interpreted to 
determine whether they constitute evidence of "(v)isits to a 
medical or counseling clinic or dispensary without a specific 
diagnosis or specific ailment."

Here, the evidence shows that the Veteran has been diagnosed 
with PTSD due to her reported military stressors, which 
include witnessing the sexual assault of her roommate, being 
physically assaulted by a sergeant, and being threatened by 
other sergeants.  Since the Veteran's stressors are not 
combat related, they must be corroborated.  Having carefully 
considered the record, the Board finds that there is 
sufficient information to corroborate the claimed stressors.

The Veteran's STRs show that she sought psychiatric 
counseling immediately after she returned home on leave.  
Based on the Veteran's testimony before the DRO and the date 
of the April 1996 STR, the evidence shows that the Veteran 
sought treatment the day after she returned home.  Her 
personnel records indicate that she went AWOL after her leave 
ended in May 1996.  The fact that the Veteran immediately 
sought psychiatric treatment, went AWOL instead of returning 
to service, and taking into account her husband's statement 
and her credible testimony, the Boards that the evidence 
sufficiently corroborates her claimed stressors.  
Additionally, while not directly corroborating her claimed 
stressors, the Board is also persuaded by the newspaper 
articles submitted by the Veteran that relate to sexual abuse 
of women at military bases, including Fort Leonard Wood where 
the Veteran was stationed.  The articles provide general 
information that is consistent with the Veteran's claimed 
stressors.  According the Veteran the benefit of the doubt, 
the Board finds that the Veteran's claimed stressors 
occurred.  Because the Veteran was diagnosed with PTSD and 
her stressors have been corroborated, the Board finds that 
there is sufficient evidence that the Veteran has PTSD linked 
to a confirmed in-service stressor.  Consequently, on the 
basis of the above analysis, consideration of all of the 
evidence, and according the Veteran the benefit of the doubt, 
the Board finds it is at least as likely as not that the 
Veteran has PTSD that is attributable to her active military 
service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49, 57-58 (1990).


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


